In the

         United States Court of Appeals
                       For the Seventh Circuit
No. 15‐2926

LIVELL FIGGS,
                                                           Plaintiff‐Appellant,

                                         v.


ALEX DAWSON and LORI FISHEL,
                                                       Defendants‐Appellees.


              Appeal from the United States District Court for the 
                           Central District of Illinois.
              No. 3:13‐cv‐03218‐CSB‐EIL— Colin S. Bruce, Judge. 


            ARGUED MAY 27, 2016 — DECIDED JULY 25, 2016



   Before  POSNER  and  FLAUM,  Circuit  Judges,  and  ALONSO,
District Judge.*
     ALONSO, District Judge. Plaintiff, Livell Figgs, was convicted
of  murder  and  sentenced  to  40  years’  imprisonment  in  the
Illinois Department of Corrections (“IDOC”). He served  the


*
      Of the Northern District of Illinois, sitting by designation.
2                                                       No. 15‐2926

latter part of his sentence at Logan Correctional Center and
was released on June 28, 2012 after having survived summary
judgment in his state‐court mandamus proceeding in which he
alleged that his release date had been miscalculated. Figgs then
brought  this  §  1983  action  against  prison  officials  at  Logan,
alleging, among other things, that they had been deliberately
indifferent to the possibility that he was being held unlawfully.
Figgs now appeals from the district court’s grant of summary
judgment in favor of the defendants.
                    FACTUAL BACKGROUND
   On July 21, 1989, Figgs was arrested on a drug offense. He
committed a murder on August 5, 1990 while on bond for the
drug offense. After pleading guilty to the drug offense, Figgs
was sentenced on April 23, 1991 in the Circuit Court of Cook
County to a 4‐year  term of incarceration with credit for 201
days  he  had  already  served.  On  March  24,  1992,  Figgs  was
arraigned in the Circuit Court of Cook County on a charge for
the  August  1990  murder.  On  December  4,  1992,  Figgs
completed his prison term on the drug sentence and began his
term of Mandatory Supervised Release (“MSR”). Because he
had been charged with murder, however, he was transferred
that  day  from  IDOC  custody  directly  into  Cook  County
custody pending trial.
    On  September  11,  1993,  a  jury  convicted  Figgs  of
first‐degree murder. He was sentenced on October 25, 1993 to
40 years’ imprisonment with credit for time served in custody
since January 16, 1991, with the sentence to run consecutive to
the sentence on the drug offense. On November 5, 1993, Figgs
returned to IDOC custody.
No. 15‐2926                                                      3

    On November 16, 1993, Figgs received a “Violation Report”
from IDOC indicating that on December 4, 1992 (the date his
MSR began on the drug conviction), he had violated the terms
of  his  MSR  by  committing  the  murder  for  which  he  was
serving  the  40‐year  sentence.  Figgs  signed  this  report  and
acknowledged receiving it. The Illinois Prisoner Review Board
(“PRB”)  entered  an  order  on  the  same  date,  declaring  that
Figgs  had  violated  his  MSR  as  of  December  4,  1992  by
committing the murder. The PRB’s order also stated: “Offender
contends  that  he  was  incarcerated  on  the  violation  date
(12/4/92). He subsequently pleaded guilty to poss of controlled
subst. and was found guilty of murder.” The form order did
not  have  the  box  checked  indicating  that  Figgs’s  parole  or
release was revoked, nor did it indicate the consequences of
the determination that Figgs had violated his MSR. The order
also did not indicate whether a hearing had been conducted or
would be scheduled. The violation report and the PRB’s order
were entered in error; the murder occurred well before Figgs’s
conviction in the drug case, at a time when he was not on MSR.
    After the PRB issued its order, IDOC’s chief record officer
sent  multiple  letters  to  the  Cook  County  State’s  Attorney
requesting  that  he  review  the  mittimus  (the  order  directing
jailers  to  carry  out  the  judgment)  for  Figgs’s  murder
conviction.  The  letters  noted  that  Figgs  had  completed  his
sentence for the drug offense on December 4, 1992 and was
released on a two‐year MSR term, which had not been revoked
at the time he was sentenced on the murder conviction. The
chief  record  officer  explained  that  she  sought  clarification
regarding  whether  the  circuit  court  intended  for  Figgs’s
40‐year  sentence  to  “run  consecutive  to  any  mandatory
4                                                      No. 15‐2926

supervised  release  violation  time  the  inmate  is  required  to
serve as a consequence of the Prisoner Review Board’s order
revoking mandatory supervised release,” and if so, asked the
State’s  Attorney  to  ensure  that  a  corrected  mittimus  was
issued. The record does not reveal what prompted the requests
or why the chief record officer sought clarification of Figgs’s
sentence  from  the  State’s  Attorney,  as  opposed  to  seeking
clarification directly from the court or from the PRB about the
basis for its order.
    While  the  chief  record  officer  awaited  a  response  to  her
letters, Figgs requested a transfer to a medium‐security facility
(at  the  time,  he  was  incarcerated  at  Menard  Correctional
Center). In October 1994, an IDOC official, the assistant deputy
director of adult institutions, responded in a letter stating that
Figgs was ineligible for transfer and that his projected release
date was January 16, 2011.
    Two months later, on December 19, 1994, the circuit court
issued a “corrected mittimus” in Figgs’s murder case, which
stated that Figgs’s 40‐year sentence was “to run consecutive to
any  sentence  imposed  after  a  violation  of  mandatory
supervised release” in the drug case. It is not clear why the
corrected mittimus was phrased this way, but the document
evidently perpetuated the mistaken belief within IDOC that
Figgs had violated his MSR term on the drug offense.
    IDOC sentence calculations are prepared at the facility to
which  an  inmate  is  first  assigned.  When  an  inmate  is
transferred to a different prison, the record office at the new
prison does not usually perform a new calculation but simply
checks the previous calculation for accuracy. If questions arise
No. 15‐2926                                                          5

about  an  inmate’s  sentence,  the  record  office  at  the  facility
where  the  inmate  is  housed  will  review  the  sentence
calculation, or it may refer the matter to the IDOC chief record
office in Springfield, Illinois, which oversees each institution’s
record office. Each inmate’s master file is kept at the facility at
which the inmate is housed.
    In January 1995 and again in May 1996, before Figgs was
transferred to Logan, IDOC employees prepared handwritten
sentence‐calculation  worksheets  pursuant  to  the  December
1994 “corrected mittimus.” The calculations were prepared on
a form used specifically for inmates who had been declared to
have violated MSR. Figgs’s projected release date, according to
these worksheets, was November 3, 2013. It appears that this
release date was computed by adding to the 40‐year sentence
a 2‐year term resulting from the (assumed) revocation of MSR
in  the  drug  case  and  then  adjusting  for  time  served  and
good‐time  credit.  The  same  calculation  was  repeated  on
subsequent sentence worksheets prepared in December 2001
and  May  2003,  although  the  projected  release  date  changed
due to later adjustments of good‐time credit.
    Figgs  arrived  at  Logan  in  2005.  He  says  that  he  became
aware  in  2009  that  Logan  officials  had  miscalculated  his
sentence and projected release date. In the months leading up
to January 2011 and thereafter, Figgs submitted several inmate
request slips to various officials at Logan, including defendants
Lori  Fishel,  who  was  the  record  office  supervisor,  and  Alex
Dawson,  who  was  the  warden,  complaining  about  a
miscalculation  of  his  projected  release  date.  Copies  of  these
slips  are  not  in  the  record,  but  it  is  undisputed  that  Figgs
submitted them. 
6                                                            No. 15‐2926

     Fishel looked at Figgs’s existing sentence calculation and
believed that it was correct because in her view, Figgs was on
MSR when he was sentenced for murder, so it appeared that he
had violated MSR. Fishel understood the “corrected mittimus”
as  ordering  Figgs  to  serve  his  40‐year  sentence  after  the
(nonexistent)  two‐year  term  for  violating  MSR.  Because  the
matter seemed complex and Figgs raised “so many questions”
in his complaints to her, she “didn’t do too much with it” and
instead let the IDOC’s chief record office in Springfield handle
it. Fishel referred the matter to Ona Welch, who was then the
assistant chief record officer. Although Fishel sent some of the
pertinent  documents  to  Welch,  including  an  inmate  request
slip, the corrected mittimus, the PRB’s order, and a sentence
calculation  worksheet  completed  prior  to  Figgs’s  arrival  at
Logan, Fishel did not send Figgs’s entire master file, nor did
Welch request it.1 According to Fishel, Welch told her that the
current calculation was correct, and therefore Fishel informed
Figgs of this determination. Although Figgs’s projected release
date changed during his incarceration due to the revocation of
good‐time credits, all of Figgs’s previously‐revoked good time
credits were restored as of August 25, 2011.
   On October 20, 2011, Figgs filed a petition for habeas corpus
against  Dawson  in  the  Logan  County  Circuit  Court.  In  that
petition,  Figgs  alleged  that  he  had  “never  had  a[n  MSR]
revocation hearing or … been told that he violated mandatory
supervised  release”  in  the  drug  case.  He  also  alleged  that



1
   The chief record office does not maintain inmates’ master files. They are
kept at the institution where an inmate is incarcerated. 
No. 15‐2926                                                     7

IDOC had erred in “starting his sentence credit to run after this
alleged [MSR] violation.”
    On October 31, 2011, Figgs filed a formal IDOC grievance,
marking it as an emergency and asserting that he should have
been released from custody on January 16, 2011. He further
asserted that the corrected mittimus for the murder conviction
ordered  his  40‐year  sentence  “to  run  consecutive  to  ANY
sentence imposed after a violation of mandatory supervised
release”  in  the  drug  case,  but  there  “was  never  a  parole
revocation  or  violation  of  [MSR].  Accordingly,  there  is  no
[MSR] violation to run this sentence consecutive too [sic].” A
counselor discussed Figgs’s concerns with Fishel, who reported
that she had previously looked into the calculation of Figgs’s
release date and determined that it was correct. Fishel did not
recalculate Figgs’s sentence at this point or check again with
the  chief  record  office.  The  counselor  indicated  that  the
sentence calculation appeared to be correct because Fishel had
stated  that  “[MSR]  time  stopped  when  [Figgs]  committed
offense.  Sentence  then  ran  consecutive  with  …  [MSR]  term.
Forwarded  to  Warden  Dawson.”  Dawson  reviewed  Figgs’s
grievance,  but  not  his  master  file,  and  determined  on
November  8,  2011  that  it  was  not  an  emergency  after
consulting Fishel, who confirmed that the sentence calculation
was correct.
    On November 28, 2011, Dawson moved to dismiss Figgs’s
state habeas petition on the basis that Figgs was serving a term
of MSR at the time he committed the murder and therefore was
being legally detained, rendering unavailable habeas corpus
relief. On December 1, 2011, the state court dismissed Figgs’s
habeas complaint for the reasons set forth in Dawson’s motion.
8                                                     No. 15‐2926

The court subsequently granted Figgs’s motion to reconsider
and for leave to amend his petition to seek mandamus relief,
and Figgs restyled his petition as a mandamus complaint.
    In the meantime, the grievance officer who was handling
Figgs’s IDOC grievance reported on November 30, 2011: “The
records office supervisor contends that the inmate’s corrected
mittimus was adhered as directed by Judge James Flannery
[who issued the mittimus]. Fu[r]thermore, the clinical service
supervisor and the directing record office and the law office in
Springfield  concurred  with  the  Logan’s  Record  Office
interpretation  of  the  mittimus.”  The  grievance  officer
recommended  that  the  grievance  be  “withheld”  (stayed)
pending  the  outcome  of  Figgs’s  state  habeas  petition.  On
December 13, 2011, Dawson or someone acting on his authority
concurred  in  this  recommendation,  and  the  grievance  was
stayed.
    In November 2011, while the grievance and state‐court case
were pending, Figgs also wrote to IDOC’s chief record officer,
stating that record personnel at Logan had miscalculated his
release  date  by  factoring  in  a  nonexistent  parole  violation.
Figgs reiterated that during all his years of incarceration, he
had never had an MSR violation or a hearing. Along with his
letter, Figgs submitted the corrected mittimus and the October
1994  IDOC  letter  denying  his  request  for  a  transfer  from
Menard and noting a January 2011 projected release date. On
December 2, 2011, Welch responded to Figgs, attaching a copy
of  the  PRB’s  order  and  stating:  “Your  current  tentative
mandatory  supervised  release  date  is  November  3,  2013,  as
indicated on your sentence calculation work sheet dated May
3, 1996, because as of August 25, 2011, all of your revoked time
No. 15‐2926                                                              9

for  disciplinary  issues  has  been  restored  …  .  The  sentence
calculation has been completed per the Order of the sentencing
court and Order of the [PRB].”
    On  March  6,  2012,  Dawson  filed  a  motion  for  summary
judgment in the mandamus proceeding, arguing that the PRB
had  revoked  Figgs’s  MSR  and  thus  Figgs  was  lawfully
incarcerated and could not be released until his consecutive
sentences  were  completed.  Fishel  submitted  an  affidavit  in
support  of  the  motion  in  which  she  stated  that  IDOC  had
released Figgs on December 4, 1992, he was then picked up on
a  Cook  County  warrant,  and  in  1993  after  the  murder
conviction,  the  PRB  had  issued  an  order  declaring  Figgs  to
have violated MSR as of December 4, 1992. On June 26, 2012,
the state court issued an order denying Dawson’s motion for
summary judgment, reasoning that Fishel’s statement about
Figgs’s 2013 projected release date was “conclusory” because
the calculations set forth in the attached sentence worksheet
were  “not  self‐explanatory  and  Defendant  has  failed  to
otherwise  inform  the  court  of  the  manner  in  which  the
Plaintiff’s projected discharge date was determined.”
    The day after the state court denied Dawson’s motion, the
PRB vacated, without comment, its November 1993 violation
order.  According  to  Fishel,  someone  in  IDOC’s  chief  record
office  prompted  the  PRB  to  review  its  order.  The  following
day,  Fishel  recalculated  Figgs’s  release  date  as  January  11,
2011,2 and Figgs was immediately released from prison. The

2
   Although defendants do not appear to dispute that this was the correct
release date, we have some reservations about it. The original mittimus for
                                                             (continued...)
10                                                                No. 15‐2926

Logan  County  Circuit  Court  subsequently  dismissed  the
mandamus proceeding as moot.
                         PROCEDURAL HISTORY
    On January 4, 2013, Figgs filed his complaint in the instant
case against Austin Randolph (a former warden of Logan),3
Dawson,  and  Fishel.  Figgs  alleged  that  Dawson  and  Fishel
violated his Eighth and Fourteenth Amendment rights. He also
brought  state‐law  claims  for  false  imprisonment  and
negligence. Defendants moved for summary judgment on all
of Figgs’s claims, and Figgs moved for summary judgment on
his Eighth Amendment claim against Dawson and Fishel and


2
   (...continued)
the murder conviction stated that Figgs was to receive credit for time served
since  January  1991  (when  he  was  still  serving  the  sentence  on  the  drug
conviction)  while  at  the  same  time  stating  that  the  sentence  was  to  run
consecutive to the drug sentence. Illinois law, 730 ILCS 5/5‐8‐4(d)(8) (which
was section 5‐8‐4(h) at the relevant time), requires consecutive sentencing
where a defendant is charged with a felony and commits a separate felony
while on pretrial release. The “corrected” mittimus muddied the waters by
omitting any reference to the drug sentence and providing for the murder
sentence to run consecutive to a nonexistent “sentence” for a nonexistent
MSR violation. It is possible that the newly‐calculated January 2011 release
date was in fact incorrect in that it would have allowed Figgs to have served
partially concurrent sentences in contravention of the consecutive‐sentence
requirement.  The  record  does  not  enable  us  to  confidently  draw  a
conclusion about the correct release date.

3
   No claims against Randolph are involved in this appeal, and the record
does not disclose why he was not dismissed from this action. Although his
name  is  included  in  the  caption  on  the  complaint  and  there  are  certain
factual allegations against him, plaintiff did not attempt to state any claim
against him.
No. 15‐2926                                                     11

Fourteenth Amendment procedural due process claim against
Dawson.  On  August  4,  2015,  the  district  court  granted
defendants’  motion  for  summary  judgment,  and  entered
judgment in their favor, on Figgs’s federal claims. The court
then declined to exercise supplemental jurisdiction over Figgs’s
state‐law claims and dismissed them without prejudice.
   Figgs  filed  this  timely  appeal,  challenging  the  grant  of
summary  judgment  in  favor  of  Fishel  and  Dawson  on  the
Eighth Amendment claim for deliberate indifference and the
grant  of  summary  judgment  in  favor  of  Dawson  on  the
Fourteenth Amendment procedural due process claim.
                           DISCUSSION
    We review de novo the district court’s grant of summary
judgment, considering all facts and reasonable inferences in the
light most favorable to Figgs, the nonmoving party. See Boss v.
Castro, 816 F.3d 910, 916 (7th Cir. 2016). Summary judgment is
proper only where there are no genuine issues of material fact
and the movant is entitled to judgment as a matter of law. Id.
(citing Fed. R. Civ. P. 56(a); Alexander v. Casino Queen, Inc., 739
F.3d 972, 978 (7th Cir. 2014)). We may affirm on any basis fairly
presented in the record. Ellis v. CCA of Tenn. LLC, 650 F.3d 640,
647 (7th Cir. 2011).
   A. Deliberate Indifference
    When reviewing a grant of summary judgment on a § 1983
claim, we focus on “‘(1) whether the conduct complained of
was committed by a person acting under color of state law; and
(2)  whether  this  conduct  deprived  a  person  of  rights,
privileges, or immunities secured by the Constitution or laws
12                                                       No. 15‐2926

of the United States.’” Armato v. Grounds, 766 F.3d 713, 719‐20
(7th  Cir.  2014)  (quoting  Parratt  v.  Taylor,  451  U.S.  527,  535
(1981)). Incarceration beyond the date when a person is entitled
to  be  released  violates  the  Eighth  Amendment  if  it  is  the
product of deliberate indifference. Burke v. Johnston, 452 F.3d
665, 669 (7th Cir. 2006); Campbell v. Peters, 256 F.3d 695, 700 (7th
Cir. 2001). 
    Deliberate indifference requires more than negligence or
even gross negligence; a plaintiff must show that the defendant
was essentially criminally reckless, that is, ignored a known
risk.  Armato,  766  F.3d  at  721;  McGee  v.  Adams,  721  F.3d  474,
480‐81 (7th Cir. 2013). A state officer is deliberately indifferent
when he does nothing, Hankins v. Lowe, 786 F.3d 603, 605 (7th
Cir. 2015), or when he takes action that is so ineffectual under
the circumstances that deliberate indifference can be inferred,
Burke, 452 F.3d at 669 (citing Moore v. Tartler, 986 F.2d 682, 686
(3d Cir. 1993)); see also Arnett v. Webster, 658 F.3d 742, 751 (7th
Cir. 2011) (noting that a prison doctor demonstrates deliberate
indifference by pursuing treatment “so blatantly inappropriate
as to evidence intentional mistreatment”).
    It  is  undisputed  that  Dawson  and  Fishel  knew  of  the
possibility that Figgs was being held beyond the date when he
was  entitled  to  be  released,  but  it  is  disputed  whether  their
conduct amounted to deliberate indifference. As for Dawson,
the  district  court  first  noted  that  it  is  undisputed  that  the
warden was not responsible for calculating prisoners’ release
dates. He was responsible, however, for reviewing emergency
grievances, and it was his or his designee’s decision to treat
Figgs’s  grievance  as  a  non‐emergency  and  withhold  review
until  the  state‐court  action  was  resolved.  The  district  court
No. 15‐2926                                                      13

concluded that the undisputed evidence showed that Dawson
checked whether Logan’s release date for Figgs matched the
most recent sentence calculation sheet, asked the Logan record
office whether the date was correct, and confirmed that Fishel
had reviewed Figgs’s file and she believed the release date to
be  correct.  Dawson  therefore  took  some  steps  to  address
Figgs’s grievance, the district court reasoned, so Figgs could
not  establish  that  Dawson  was  deliberately  indifferent.  The
court further held that Dawson’s decision to let the state court
determine the validity of Figgs’s claims, which was made after
his consultation with the record office and determination that
the  grievance  was  not  an  emergency,  was  not  evidence  of
deliberate indifference.
     The district court correctly granted summary judgment for
Dawson on this claim. Dawson’s conduct does not demonstrate
a  sufficiently  culpable  state  of  mind.  He  did  not  disregard
Figgs’s grievance or its designation as an emergency; rather, he
consulted  with  Fishel,  the  record  office  supervisor,  to  make
sure that she had looked into the problem, and he relied on her
determination  that  the  calculations  Logan  was  using  were
correct. That was a reasonable response to Figgs’s emergency
grievance, as was Dawson or his designee’s ensuing decision
to  stay  the  grievance  pending  resolution  of  the  mandamus
proceeding. See Johnson v. Doughty, 433 F.3d 1001, 1011 (7th Cir.
2006)  (warden  was  not  deliberately  indifferent  where  he
investigated the situation, ensured that the medical staff was
monitoring  and  addressing  the  problem,  and  reasonably
deferred to the medical staff’s opinion); Greeno v. Daley, 414
F.3d 645, 656 (7th Cir. 2005) (no deliberate indifference where
grievance appeals examiner investigated plaintiff’s complaints
14                                                       No. 15‐2926

and  referred  them  to  the  medical  providers  who  could  be
expected  to  address  plaintiff’s  concerns).  Top‐level
administrators like Dawson are entitled to relegate to prison
staff like Fishel the primary responsibility for specific prison
functions.  See  Burks  v.  Raemisch,  555  F.3d  592,  595  (7th  Cir.
2009) (a prison warden is entitled to relegate to medical staff
the  provision  of  medical  care).  Figgs  contends  that  what
Dawson did was “not really anything of substance,” but this
argument  is  misplaced  because  it  was  not  Dawson’s
responsibility  to  calculate,  or  investigate  the  calculation  of,
Figgs’s release date, and Dawson consulted with the individual
who had that responsibility. See id. at 595 (“Public officials do
not have a free‐floating obligation to put things to rights … .
Bureaucracies divide tasks; no prisoner is entitled to insist that
one  employee  do  another’s  job.  The  division  of  labor  is
important  not  only  to  bureaucratic  organization  but  also  to
efficient performance of tasks; people who stay within their
roles can get more work done, more effectively, and cannot be
hit with damages under § 1983 for not being ombudsmen.”).
    Fishel’s conduct is another matter. The district court held
that Figgs cannot prove that Fishel was deliberately indifferent
to the risk of prolonged detention because she took “numerous
steps” to determine whether Figgs’s concerns were warranted.
The  court  explained  that  Fishel  did  not  ignore  or  suppress
Figgs’s  complaints,  but  took  the  following  steps:  (1)  relied
upon the sentence calculation made prior to Figgs’s arrival at
Logan;  (2)  forwarded  certain  documents  to  the  chief  record
office; and (3) relied upon that office’s determination that the
sentence calculation was correct. On appeal, plaintiff points out
that  Fishel  personally  did  not  attempt  to  calculate  Figgs’s
No. 15‐2926                                                        15

sentence  until  June  27,  2012,  and  contends  that  her  act  of
forwarding a few documents from the master file to someone
who was thus not fully equipped to evaluate the problem was
so  woefully  inadequate  that  it  amounted  to  deliberate
indifference.  Fishel,  on  the  other  hand,  asserts  that  she
“thoroughly investigated” Figgs’s complaints.
    When  evaluating  Fishel’s  conduct,  it  is  important  to
consider the substance of Figgs’s complaints. In his emergency
grievance, Figgs was not complaining about simple arithmetic,
but  that  his  projected  release  date  was  premised  on  the
falsehood that he was on MSR when he committed the murder
for which he was serving his sentence. He was asking prison
officials to verify the basis for the addition of two years to his
sentence. Although copies of Figgs’s inmate request slips are
not in the record, it can reasonably be inferred from Fishel’s
deposition  testimony  that  Figgs  made  the  same  kind  of
substantive complaints several months earlier in his request
slips.  In  response,  Fishel  admittedly  did  not  perform  any
calculation, nor did she review all of the documents in Figgs’s
master  file.  In  Fishel’s  own  words,  she  responded  to  those
complaints  by  “let[ting]  the  chief  records  office  handle  it”
because  Figgs  raised  “so  many  questions”  in  his  multiple
request slips, the matter was “complex,” and she was not sure
about the calculation. Fishel was the only one who had Figgs’s
master file, yet when she referred the matter to the chief record
office,  she  sent  only  an  inmate  request  slip  from  Figgs,  the
previous  sentence  calculation  sheet,  the  corrected  mittimus,
and the PRB’s order. Fishel did not send anything else from
Figgs’s  file  (such  as  a  Statement  of  Facts  that  would  have
indicated when the murder had been committed) that would
16                                                           No. 15‐2926

have  enabled  the  chief  record  office  to  determine  whether
Figgs’s  complaints  had  any  merit  or  whether  further
investigation was needed. There is no evidence that Fishel had
discussions with the chief record office, contacted the PRB, or
sought legal guidance from any state officials such as IDOC
attorneys,  the  Circuit  Court,  or  the  Office  of  the  Attorney
General,  even  when  the  matter  resurfaced  by  way  of  the
emergency  grievance.4  Furthermore,  Julia  Bickle,  who
succeeded  Ona  Welch  as  assistant  chief  record  officer  in
Springfield,  testified  at  her  deposition  that  it  was  the
responsibility of the chief record officer at the facility where an
inmate  is  housed  to  contact  the  PRB  or  the  court  for
clarification of orders that are necessary to properly calculate
a sentence.
   The record belies Fishel’s assertion that her investigation of
Figgs’s  complaints  was  “thorough.”  Her  reliance  upon  the
previous  sentence  calculation,  which  was  done  long  before
Figgs complained, did not constitute a step taken to verify its
accuracy (nor did her reliance upon the chief record office’s
determination).  The  only  action  she  took  prior  to  the  state
court’s  denial  of  Dawson’s  summary  judgment  motion  was
forwarding selected portions of Figgs’s master file to the chief
record  office  after  receiving  several  inmate  request  slips.  In
response to Figgs’s emergency grievance, Fishel relied on the


4
   Although the clinical services counselor who reviewed and responded to
Figgs’s grievance stated in his response that “the law office in Springfield
concurred with” the Logan Record Office’s “interpretation” of the mittimus,
the record does not reveal who contacted the “law office in Springfield.”
Fishel did not testify at her deposition that she did. 
No. 15‐2926                                                                    17

same prior determination by the chief record office without
further  investigation.  Given  the  circumstances,  a  jury  could
find that this minimal action was so ineffectual that it rose to
the  level  of  criminal  recklessness  and  thus  constituted
deliberate indifference. Therefore, we will vacate the grant of
summary judgment for Fishel on this claim and remand for
trial.5
    Fishel  argues  that  even  if  a  reasonable  factfinder  could
conclude that she violated Figgs’s Eighth Amendment rights,
summary judgment in her favor was proper on an alternative
ground,  qualified  immunity.  “The  doctrine  of  qualified
immunity protects government officials ‘from liability for civil
damages  insofar  as  their  conduct  does  not  violate  clearly
established  statutory  or  constitutional  rights  of  which  a
reasonable person would have known.’” Pearson v. Callahan,
555 U.S. 223, 231 (2009) (quoting Harlow v. Fitzgerald, 457 U.S.
800,  818  (1982)).  “In  general,  once  the  defendants  raise  the
qualified  immunity  defense,  the  plaintiff  must  show  two
things: first, that there has been a violation of one or more of

5
   It should be noted, however, that even if Figgs proves that Fishel acted
with  deliberate  indifference,  he  must  also  prove  that  this  deliberate
indifference caused him to be held beyond his lawful term of incarceration.
See, e.g., Armato, 766 F.3d at 721. Causation could be difficult to prove for
the reasons discussed above at footnote 2. Still, we are not persuaded by
Fishel’s  causation‐related  arguments  on  appeal.  They  are  myopically
focused  on  the  sentence  calculation  itself  and  ignore  the  specific  issues
raised by Figgs, the problems  with the PRB’s order, and the admittedly
confusing “corrected” mittimus. Although Fishel points out that she had no
authority to disregard court and PRB orders, she fails to acknowledge that
she had other courses of action such as making inquiries of the PRB or court
and seeking legal guidance.
18                                                       No. 15‐2926

her  federal  constitutional  rights,  and  second,  that  the
constitutional standards at issue were clearly established at the
time  of  the  alleged  violation.”  Campbell,  256  F.3d  at  699
(citations  omitted).  The  law  is  “clearly  established”  when
“various  courts  have  agreed  that  certain  conduct  is  a
constitutional violation under facts not distinguishable in a fair
way from the facts presented in the case at hand.” Id. at 701
(emphasis  and  internal  quotation  marks  omitted)  (quoting
Saucier v. Katz, 533 U.S. 194, 202 (2001)). The right allegedly
violated must be defined at the appropriate level of specificity
before a court can determine if it was clearly established. Id.
(internal quotation marks omitted) (quoting Wilson v. Layne,
526 U.S. 603, 615 (1999)).
    Fishel contends that “no clearly established constitutional
rule established that [she] violated the Eighth Amendment by
failing  to  recalculate  Figgs’s  sentence  in  response  to  his
concerns  or  by  referring  it  to”  the  chief  record  office.  This
argument is flawed because it does not address the broader
deficiencies with Fishel’s chosen course of action, which we
have discussed above. The appropriate inquiry here is whether
it was clearly established that Fishel’s failure to investigate the
substance  of  Figgs’s  complaints  violated  his  constitutional
rights by requiring him to serve more time than his sentence
required. See id. at 700‐01 (“[W]e must determine whether it
was  clearly  established  that  the  defendants,  in  revoking  the
good conduct credits and computing a new release date after
the recommitment, were violating Campbell’s constitutional
rights by requiring him to serve more time than state law and
his sentence required.”).
No. 15‐2926                                                       19

    At the time Figgs presented his complaints, it was clearly
established  by  decisions  in  closely  analogous  cases  that  the
failure  to  investigate  a  claim  that  an  inmate  is  being  held
longer than the lawful term of his sentence violates the Eighth
Amendment if it is the result of indifference. See Haygood v.
Younger, 769 F.2d 1350, 1354‐55 (9th Cir. 1985) (holding that the
Eighth Amendment is violated when prolonged detention is
the  result  of  deliberate  indifference,  where  prison  officials
failed to investigate claims in prisoner’s letter questioning the
method used to compute his release date); Sample v. Diecks, 885
F.2d 1099, 1108‐10 (3d Cir. 1989) (holding same, where senior
record  officer failed to take substantive action on prisoner’s
claim  that  he  was  being  held  despite  the  expiration  of  his
sentence); Alexander v. Perrill, 916 F.2d 1392, 1397‐99 (9th Cir.
1990) (rejecting defendants’ qualified immunity argument and
concluding that the right to be free from incarceration beyond
the expiration of one’s sentence was clearly established, where
prison officials failed to investigate the prisoner’s claim that he
was incorrectly denied credit for time served in a foreign jail).
While, to be clearly established, “a right must be specific to the
relevant factual context of a cited case and not generalized with
respect to the Amendment that is the basis of the claim,” the
“very action in question” need not have previously been held
unlawful for a public official to have reasonable notice of the
illegality of some action. Viilo v. Eyre, 547 F.3d 707, 710‐11 (7th
Cir. 2008) (citing Brosseau v. Haugen, 543 U.S. 194, 198‐99 (2004)
and Anderson v. Creighton, 483 U.S. 635, 640 (1987)). Viewing
the record in the light most favorable to Figgs, the evidence
supports  his  claim  that  Fishel’s  conduct  violated  his
established  constitutional  right  to  be  free  from  cruel  and
20                                                       No. 15‐2926

unusual punishment. Thus, Fishel is not entitled to qualified
immunity.
    After dismissing Figgs’s federal claims, the district court
declined  to  exercise  supplemental  jurisdiction  over  the
state‐law  false  imprisonment  claim  against  Dawson  and
negligence claim against Dawson and Fishel. Because we are
vacating  the  judgment  on  the  Eighth  Amendment  claim
against Fishel, and the state‐law claims relate to the same set of
operative facts, we reinstate those claims as to all defendants
they are asserted against. See Edwards v. Snyder, 478 F.3d 827,
832  (7th  Cir.  2007)  (citing  Albany  Bank  &  Trust  Co.  v.  Exxon
Mobil Corp., 310 F.3d 969, 975 (7th Cir. 2002) and Armstrong v.
Squadrito, 152 F.3d 564, 582 (7th Cir. 1998)).
     B. Procedural Due Process
    Figgs also challenges the district court’s grant of summary
judgment  in  favor  of  Dawson  on  Figgs’s  Fourteenth
Amendment  claim  for  violation  of  procedural  due  process.
Figgs had a constitutionally‐protected liberty interest in being
released  from  prison  before  the  end  of  his  term  for  good
behavior. See Toney‐El v. Franzen, 777 F.2d 1224, 1227 (7th Cir.
1985) (citing McKinney v. George, 726 F.2d 1183, 1189 (7th Cir.
1984)). To prove a deprivation of procedural due process, Figgs
must  show:  (1)  the  deprivation  occurred;  (2)  it  occurred
without due process of law; and (3) Dawson subjected him to
the deprivation. See id. “In section 1983 actions challenging the
mistakes  made  by  state  employees  rather  than  the  state
procedures  by  which  those  mistakes  were  made,  Parratt
requires a court to consider the adequacy and availability of
remedies under state law before concluding that a deprivation
No. 15‐2926                                                           21

of  life,  liberty,  or  property  violates  due  process  of  law.”  Id.
(internal  quotation  marks  and  citations  omitted);  see  also
Armato,  766  F.3d  at  722  (noting  that  in  Toney‐El,  this  court
found that state‐court remedies such as the right to seek a writ
of mandamus and a cause of action for false imprisonment are
“adequate and available” remedies for an inmate claiming he
was held beyond the term of his incarceration, precluding a
claim for a violation of procedural due process).
   Figgs  claims  that  Dawson  violated  his  procedural  due
process rights by deferring action on Figgs’s grievance until
resolution  of  the  state‐court  mandamus  proceeding.  In
granting summary judgment in Dawson’s favor, the district
court relied on Toney‐El and Armato and held that not only did
Figgs  have  available  and  adequate  state‐court  remedies,  he
took advantage of them by filing the mandamus proceeding.
Figgs asserts on appeal, as he did before the district court, that
the  mandamus  proceeding  was  inadequate  because  it  was
pending for several months until he was able to obtain a ruling
that led to his release.
    In  Toney‐El,  this  court  found  that  the  state‐court  habeas
corpus remedy was adequate despite the fact that the prisoner
plaintiff  had  been held for 306 days past  his lawful  term of
incarceration.  Like  Toney‐El,  Figgs  did  not  utilize  his
state‐court remedy until well after the point in time when he
maintains  he  was  deprived  of  his  liberty.  Figgs  cites  no
authority for the proposition that because he did not obtain
immediate  relief,  his  mandamus  remedy  was  inadequate.
Accordingly,  we  agree  with  the  district  court  that  the
state‐court remedy, which Figgs utilized, precludes his claim
against Dawson for procedural due process.
22                                                No. 15‐2926

                        CONCLUSION
    We AFFIRM the grant of summary judgment in favor of
Alex Dawson on plaintiff’s Eighth Amendment and Fourteenth
Amendment  claims.  We  VACATE  the  grant  of  summary
judgment  in  favor  of  Lori  Fishel  on  plaintiff’s  Eighth
Amendment  claim  for  deliberate  indifference,  VACATE  the
dismissal of the state‐law false imprisonment and negligence
claims, and REMAND the case to the district court for further
proceedings on those claims.